Citation Nr: 1615837	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to service connection for bipolar disorder and a bilateral foot condition.

The Veteran requested a hearing before the Board at his local RO, and such a proceeding was scheduled in January 2015.  However, he failed to appear for the hearing, and did not provide good cause for his failure to report.  Therefore, his request for a hearing has been considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In March 2015, the Board denied the Veteran's claims.  In that decision, the Board also broadened and recharacterized the issue of entitlement to service connection for bipolar disorder as a psychiatric disability, including bipolar disorder and posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision denying service connection for a psychiatric disability and remanding that claim to the Board for further proceedings consistent with the JMPR.  The JMPR also included a request that the Court dismiss the portion of the Board's decision denying service connection for a bilateral foot disorder, as the Veteran was no longer contesting that denial.  Consequently, the Court dismissed the Veteran's appeal regarding that issue.  Accordingly, the issue of entitlement to service connection for a bilateral foot disorder is no longer before the Board.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's bipolar disorder is related to service.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran asserts that he currently has a psychiatric disability that had its onset in and is related to his active service.  Significantly, the Veteran reported having or having had "depression or excessive worry" in an August 1977 report of medical history.  For the reasons set forth below, the Board concludes that service connection for bipolar disorder is warranted.

First, the record establishes that the Veteran has a current diagnosis of bipolar disorder.  See, e.g., March 2011 VA examination report; February 2011 VA Mental Health Note; January 2013 VA Psychology Note.  There is also evidence of in-service depression or worry. 

However, in regard to whether there is a nexus between the Veteran's bipolar disorder and service, there are conflicting medical opinions of record.  In March 2011, the Veteran was afforded a VA mental disorders examination, where the VA examiner opined that it was as least as likely as not that the Veteran's claimed mental disability was related to service.  The examiner explained that the Veteran's STRs indicated "that he endorsed experiencing difficulties related to depressed mood upon discharge," and that he "reported that he has continued to experience difficulties related to both depression as well as mood instability over the years."  While the examiner noted that the Veteran's substance abuse could have contributed to his "mood-related difficulties," and that his "depressive difficulties" could have been related to adjustment troubles in response to a temporary stressor, the examiner reasoned that "[i]t is also possible that these previously reported depressive symptoms were the beginning of his reported consistent mood-related difficulties and ultimate diagnosis of Bipolar Disorder (as depression is often a part of the mood instability in Bipolar Disorders)."  The examiner, thereby, finally concluded that it was as least as likely as not that the Veteran's bipolar disorder was caused by or a result of the depression shown during active duty.  The Board notes that while the examiner indicated that the claims file was not available for review at the time, he reviewed the claims file in April 2011 and again in June 2011 for addendum opinions and found that no changes in the opinion previously provided were required. 

In contrast, the Veteran underwent another VA mental disorders examination in August 2011, where the VA examiner opined that it was less likely than not that the Veteran's claimed mental disability was related to service.  The examiner pointed to the following: that the Veteran had problems with antisocial behavior and alcohol/substance abuse prior to entering service and during his childhood; that he had legal involvement and was physically aggressive at the beginning of his military career; that he reported that his aggressive behaviors, drug abuse, and problems with authority persisted during service in the military; and that he reported that he believed his depression was instigated by his father's death and not his military career.  Therefore, the examiner ultimately concluded that it was less likely than not that the Veteran's mental health problems manifested or was aggravated by his experiences in service.  

In sum, the March 2011 VA examiner concluded that the claimed psychiatric disability, which he diagnosed as bipolar disorder, was related to service and the August 2011 VA examiner concluded that it was not so related.  Each mental health professional explained the reasons for their conclusions based on an accurate characterization of the evidence of record, and these opinions are therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The evidence is thus approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the issue on appeal has previously been characterized as entitlement to service connection for a psychiatric disability, including bipolar disorder and PTSD.  However, given that there has been no diagnosis of PTSD during the pendency of the claim, and that there is no indication that there are psychiatric symptoms clearly attributable to a psychiatric disorder other than bipolar disorder, for which service connection is being granted, further discussion of PTSD or any other psychiatric disorder is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).





ORDER

Entitlement to service connection for bipolar disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


